Exhibit 10.6

 

AMENDMENT NO. 2 TO THIRD AMENDED
AND RESTATED GAMING MANAGEMENT AGREEMENT

 

This Amendment No. 2 to Third Amended and Restated Gaming Management Agreement
made and entered into as of this 5th day of June, 1999, at Concho, Oklahoma, by
and between THE CHEYENNE AND ARAPAHO TRIBES OF OKLAHOMA, a federally recognized
Indian tribe organized pursuant to Section 3 of the Act of June 26, 1936 (49
Stat. 1967) by and through its duly elected Business Committee (hereinafter
referred to as the “Tribe”), and SOUTHWEST CASINO AND HOTEL CORP., a Minnesota
corporation with its principal place of business located in Minneapolis,
Minnesota (hereinafter referred to as “Manager”).

 

WITNESSETH:

 

WHEREAS, the Tribe and the Manager are parties to the Third Amended and Restated
Gaming Management Agreement dated June 16, 1995 (the “Agreement”), for the
operation of a Class II gaming facility at the location described in the
Agreement, which Agreement was amended by Amendment No. 1 dated November 21,
1996, and subsequently withdrawn on February 20, 1997; and

 

WHEREAS, the Tribe and Manager desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, it is agreed by the parties as follows:

 

1.             All capitalized terms not otherwise defined herein shall have the
definitions contained in the Agreement.

 

2.             Section 2.4 of the Agreement is hereby amended by deleting the
first sentence of said section and replacing it with the following sentence:

 

“This Agreement shall be for an initial term commencing on May 20, 1994 and
ending May 19, 2001, which term shall be extended for an additional three-year
period ending May 19, 2004.”

 

3.             Section 6.1 of the Agreement is hereby amended by deleting the
first sentence of said section and replacing it with the following sentence:

 

“In consideration of the performance of the duties and obligations assumed by
Manager hereunder, together with Manager’s contribution to the Tribe of its 49.7
acre parcel of land near Elk City, Oklahoma, Manager shall receive compensation
equal to the sum of (i) the lesser of (a) thirty percent (30%) of Net Revenues,
or (b) thirty-five percent (35%) of Adjusted Net Revenues plus (ii) thirty
percent (30%) of Non-Gaming Net Revenues; provided, however, for the three (3)
year period commencing the first day of the month following approval of

 

--------------------------------------------------------------------------------


 

this Amendment No. 2 by the NIGC, Manager’s compensation shall be equal to the
sum of (i) thirty-five percent (35%) of Net Revenues plus (ii) thirty-five
percent (35%) of Non-Gaming Net Revenues.”

 

4.             Except as provided above, all of the terms and conditions of the
Agreement remain in full force and effect.

 

ACKNOWLEDGMENT

 

THE CHEYENNE AND ARAPAHO TRIBES OF OKLAHOMA, acting by and through its delegated
representative, James Pedro, Tribal Chairman, and SOUTHWEST CASINO AND HOTEL
CORP. by its Chairman of the Board/Chief Executive Officer hereby agree to the
foregoing Amendment No. 2 to the Third Amended and Restated Gaming Management
Agreement by and between THE CHEYENNE AND ARAPAHO TRIBES OF OKLAHOMA and
SOUTHWEST CASINO AND HOTEL CORP. with an effective date as defined in Section
19.8 of the Agreement.

 

IN WITNESS WHEREOF, we have set our hands this 5th day of June, 1999 at Concho,
Oklahoma.

 

 

CHEYENNE AND ARAPAHO TRIBES
OF OKLAHOMA

 

By and through its delegated representative

 

 

 

/s/ James Pedro


 


JAMES PEDRO, CHAIRMAN

 

31st Business Committee

 

 

ATTEST:

 

 

 

/s/

 

 

Secretary

 

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

By

/s/ Jeffrey S. Halpern

 

 

Jeffrey S. Halpern, Chairman of the Board

 

 

and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

The foregoing AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED GAMING MANAGEMENT
AGREEMENT is hereby approved this          day of                , 1999.

 

 

NATIONAL INDIAN GAMING COMMISSION

 

 

 

 

 

By

 

 

 

Its

 

 

--------------------------------------------------------------------------------